Citation Nr: 0002650	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-10 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1978 and from March 1980 to May 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1997 from the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to a total disability based on individual 
unemployability due to service-connected disabilities.  In 
August 1999, the Board remanded the case to the RO for the 
purposes of scheduling the veteran for a hearing before a 
Member of the Board.

It is noted that the appellant and his spouse appeared at a 
video conference hearing before the undersigned Member of the 
Board on November 22, 1999, at which time they testified with 
respect to the claim now at issue before the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

The veteran contends that he is entitled to a total rating 
based on individual unemployability due to his service-
connected disabilities.  Essentially, he alleges that his 
back pain in particular is so severe that he can no longer 
drive because of an inability to sit for prolonged periods of 
time.  The veteran also asserts that he is unable to stand 
for an extended length of time.  On the occasion of the 
November 1999 videoconference hearing, the veteran testified 
that he was last employed in February 1998 and began 
receiving Social Security benefits in the beginning of 1999.

The Board finds that the veteran's claim of entitlement to 
total disability due to individual unemployability is well 
grounded, as it is plausible and capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  This finding 
is based on his assertion that symptomatology associated with 
his service-connected disorders have increased in severity 
and has rendered him unemployable.  Proscelle v. Derwinski, 1 
Vet. App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  
Once determined that a claim is well grounded, VA has a duty 
to assist in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991). 

The Board observes that the veteran is currently service-
connected for chronic discogenic back pain with Reiter's 
syndrome, evaluated as 10 percent disabling and right 
inguinal hernia, evaluated as noncompensable.  The combined 
evaluation for the service-connected disorders is 10 percent.  

Regarding entitlement to a total disability evaluation due to 
unemployability, the law provides that "[t]otal disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities:  Provided, That ... if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more." 38 C.F.R. § 4.16(a) (1999).  To warrant a total 
disability rating based on individual unemployability, the 
veteran must have present "any impairment of mind or body 
which is sufficient to render impossible for the average 
person to follow a substantially gainful occupation."  38 
C.F.R. § 3.340 (1999).  

The VA will also grant a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the veteran is precluded from obtaining or maintaining 
any gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  In 
making its determination, the veteran's age, as well as any 
nonservice-connected disabilities, is not to be considered as 
a factor.  38 C.F.R. § 4.19 (1999).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") referred to apparent 
conflicts in the regulations pertaining to individual 
benefits.  Specifically, the Court indicated there was a need 
for discussing whether the standard delineated in the 
controlling regulations was an "objective" one based on 
average industrial impairment or a "subjective" one based 
upon the veteran's actual industrial impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91 ), 57 Fed. Reg. 2317 (1992).

As stated above, the VA has a duty to assist the veteran in 
the development of all facts pertinent to his claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  This includes the duty to obtain VA 
examinations which provide an adequate basis upon which to 
determine entitlement to the benefit sought, as well as the 
duty to obtain all relevant treatment records referred to by 
the veteran.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  
Examinations must also address the rating criteria in 
relation to the veteran's symptoms.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

In this case, after review of the record, the Board finds 
that further development is warranted.  In particular, 
questions exist regarding the true extent of the veteran's 
Reiter's syndrome upon his ability to secure and follow 
substantial gainful employment.  

Throughout the record, the RO has consistently classified the 
veteran's chronic discogenic back pain, to include the 
diagnosis of Reiter's syndrome as part and parcel of the back 
disorder.  However, the record also shows that as recently as 
July 1998, the veteran has had a reactivation of Reiter's 
syndrome, with inflammatory arthritis of both ankles and both 
wrists, as reported in an addendum to a VA examination in 
July 1998.  

The Board observes that Reiter's syndrome is an unlisted 
condition and is generally rated by analogy to a closely 
rated disease. 38 C.F.R. § 4.20 (1999).  The RO has evaluated 
the veteran's Reiter's syndrome under Diagnostic Code 5002 
(rheumatoid arthritis).  Rheumatoid arthritis is to either be 
evaluated as an active process or for residuals.  Residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, rate under the appropriate diagnostic codes for 
the specific joint or joints involved.  The RO has limited 
its evaluation of the veteran's Reiter's syndrome to the 
extent that it affects his back, in spite of evidence 
demonstrating an active systemic process with additional 
manifestations that appear to include other areas of the 
body, such as the ankles and wrists.  A true picture of the 
total effect of the veteran's Reiter's syndrome upon his 
employability must therefore be obtained in order to properly 
evaluate this claim for individual unemployability.

VA also has a duty to supplement the record by obtaining an 
opinion as to the effect that the veteran's service-connected 
disabilities have upon his ability to work. Friscia v. Brown, 
7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 
(1994). In this case, the record is devoid of any opinion as 
to the degree of industrial impairment solely caused by his 
service-connected chronic discogenic back pain, Reiter's 
syndrome and right inguinal hernia.  The opinion forwarded in 
the July 1998 VA examination's addendum noted that the 
veteran was unemployable, but appears to attribute this 
unemployability to a nonservice connected fibromyalgia.  In 
this regard, a social and industrial survey would be helpful 
in resolving the claim of a total rating based on individual 
unemployability.

Finally, as noted above, the veteran has asserted that he has 
applied for Social Security disability benefits. To the 
extent that these records may be pertinent to the ultimate 
outcome of this claim, an attempt to obtain records in 
conjunction with this claim should be made.

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
service-connected back problems, inguinal 
hernia and other disorders associated 
with Reiter's syndrome, not already 
associated with the claims file.  After 
securing the necessary release, the RO 
should obtain these records.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should request that a VA 
social and industrial survey be conducted 
in order to obtain information regarding 
the veteran's employment history.  
Documentation of the veteran's efforts to 
obtain employment and rejection thereof, 
past employment and reasons for 
termination should be obtained and 
associated with the veteran's claims 
folder.  His day to day functioning and 
activity level should be determined and 
recorded.

4.  The veteran should be afforded the 
appropriate VA examinations to determine 
the extent and severity of his service-
connected disorders as they pertain to 
his claim of individual unemployability.  
Regarding the effect of Reiter's syndrome 
on his ability to obtain and maintain 
gainful employment, a VA rheumatology 
examination should be conducted to 
determine the nature, extent and severity 
of the veteran's service-connected 
Reiter's syndrome, to include all the 
joints and other systemic manifestations 
shown to be affected by the veteran's 
service-connected Reiter's syndrome, and 
the effect that each has on his ability 
to function on a day-to-day basis.  The 
veteran should also be afforded an 
orthopedic examination in order to assess 
additional symptomatology attributable to 
his service-connected back disability, as 
well as a gastrointestinal examination 
regarding any symptoms related to his 
service-connected right inguinal hernia.  
All objective findings and all subjective 
complaints should be legibly recorded.  
Such tests as the examining physician 
deems necessary should be performed.  The 
claims folder and a copy of this remand 
should be made available and reviewed by 
the examiner prior to the examination of 
the veteran.  The examiner(s) should 
comment on the effect of each service-
connected disability upon his 
employability, to the exclusion of any 
nonservice-connected disability.  If the 
examiner is unable to separate the effect 
of a service connected disability upon 
employability from the effect of a 
nonservice connected disability, this too 
should be noted.  The examiner(s) should 
review the veteran's entire medical 
history, prior to offering an assessment 
of industrial and social impairment 
directly due to his service-connected 
disabilities.  The report of the 
examination(s) should include a complete 
rationale for all opinions expressed.

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, it must 
be returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

6.  After the above actions have been 
completed, the RO must then re-adjudicate 
the claim of entitlement to a total 
rating based on individual 
unemployability, with special attention 
being made to the additional evidence 
obtained or submitted.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions and reflects detailed 
reasons and bases for the decision 
reached.  The veteran and his 
representative should be given the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to further develop the record and 
the Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




